Citation Nr: 1025918	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in part, denied the Veteran's claims of entitlement to service 
connection for hypertension and an increased rating for PTSD. 

In March 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing at the RO.  A copy of the 
transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his March 2010 hearing, the Veteran testified that he was last 
seen at the Lubbock VA Medical Center in February 2010 for his 
PTSD, he had been seen for his hypertension six months before, 
and that he had an appointment in two weeks for his hypertension.  
The last treatment records in the claims folder are dated up to 
October 2007.  Because VA is on notice that there are records 
that may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  38 C.F.R. 
§ 3.159(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran contends that he has hypertension due to his service-
connected PTSD.  He has not been afforded an examination to 
determine the etiology of his hypertension.  The United States 
Court of Appeals for Veterans Claims Court (Court) has held that 
when aggravation of a Veteran's nonservice-connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995); see also 38 C.F.R. § 3.310 (2009).  Therefore, on remand, 
the Veteran should be afforded an examination to determine the 
nature and etiology of his hypertension. 

As to the increased rating claim for PTSD, the Veteran was last 
afforded an examination in February 2007.  He testified at his 
March 2010 hearing that his symptoms have worsened in severity in 
the last year.  The Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As the current level of disability is at issue, a 
contemporaneous examination of the Veteran's PTSD is necessary to 
accurately assess his disability picture.

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the 
Veteran, obtain all outstanding records of 
evaluation and/or treatment since October 
2007, to specifically include those from 
the Lubbock VA Medical Center.  All 
efforts to obtain these records must be 
documented in the claims folder.
If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claims; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.	Schedule the Veteran for an examination to 
ascertain the nature and etiology of his 
current hypertension, including 
specifically, an assessment as to whether 
any current disability is etiologically 
related to his service-connected PTSD.  
The claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.

The examiner should comment as to whether 
the Veteran currently has hypertension 
that is causally or etiologically related 
to his military service.  If the examiner 
does not find that the Veteran has such a 
disorder directly related to service, he 
should indicate whether hypertension is 
either caused by or permanently aggravated 
by Veteran's service-connected PTSD.  If 
the service-connected PTSD aggravated 
(i.e., permanently worsened) hypertension, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation, if 
possible.

The examiner should provide a rationale 
for the opinion provided and reconcile any 
opinion with any contradictory evidence of 
record.

3.	Schedule the Veteran for an examination to 
ascertain the current nature of his 
service-connected PTSD.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination.  In accordance with the AMIE 
worksheet for rating PTSD, the examiner is 
to thereafter provide a detailed review of 
the Veteran's history, current complaints, 
and the nature and extent of his PTSD 
without regard to any of his non service 
connected disabilities.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished.

4.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


